      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 1 of 38 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


CHRISTINE KARMAN, Individually and as                )
Representative of the Estate of                      )
ROBERT KARMAN, deceased                              ) Case No.:
                                                     )
                       Plaintiff,                    ) COMPLAINT
                                                     )
       v.                                            )
                                                     )
MONSANTO COMPANY,                                    )
                                                     )
                       Defendant.                    )

                             COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff, CHRISTINE KARMAN (“Plaintiff”), Individually and as

representative of the Estate of ROBERT KARMAN, deceased, (“Decedent”) (collectively,

“Plaintiffs”) by and through her attorneys, MOLL LAW GROUP, and respectfully submits the

following Complaint and Jury Demand against Monsanto Company (“Defendant”), and alleges

the following:

                                    NATURE OF THE ACTION

       1.        This action seeks to recover damages for the injuries sustained by Plaintiffs as

the direct and proximate result of the wrongful conduct and negligence of the Defendant in

connection with the design, development, manufacture, testing, packaging, promoting,

marketing, advertising, distributing, labeling, and selling of the herbicide Roundup®, containing

the active ingredient glyphosate.

       2.        Plaintiffs maintain that Roundup® and/or glyphosate is defective, dangerous

to human health, unfit and unsuitable to be marketed and sold in commerce, and lacked

proper warnings and directions as to the dangers associated with its use.




                                            Page 1 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 2 of 38 PageID #:2



        3.       Plaintiffs’ injuries, like those striking thousands of similarly situated victims

across the country, were avoidable.

                                  JURSIDICTION AND VENUE

        4.       This Court has jurisdiction on Defendant pursuant to 28 U.S.C § 1332 because

there is complete diversity of citizenship between Plaintiff and Defendant. Defendant is either

incorporated and/or has their principal place of business outside of the state in which Plaintiff

resides.

        5.       The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

        6.       There is complete diversity of citizenship between Plaintiff and Defendant.

Plaintiff is a resident and citizen of and is and was domiciled in the State of Illinois. As set forth

more fully below, Defendant is an entity organized in states other than the State of Illinois,

Defendant’s principal place of business in a state other than the State of Illinois, and Defendant

is not a citizen or resident of the State of Illinois.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because

Defendants marketed, advertised, and distributed the dangerous product in this District; Plaintiff

resided in this District; Plaintiffs’ harms, losses, and damages occurred in this District;

Defendants do substantial business in the State of Illinois and within this District; and at all times

relevant hereto, Defendants developed, manufactured, promoted, marketed, distributed,

warranted, and sold Roundup® in interstate commerce.

                                               PARTIES

        8.       Plaintiff, Christine Karman, is a citizen of Illinois and resides in Elgin, Illinois.

        9.       Decedent, Robert Karman, was at all times relevant hereto a citizen of Illinois

and resided in Elgin, Illinois.




                                                Page 2 of 38
       Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 3 of 38 PageID #:3



        10.      Plaintiff brings this action for personal injuries sustained by Plaintiff’s exposure

to Roundup® (“Roundup”) containing the active ingredient glyphosate and the surfactant

polyethoxylated tallow amine (“POEA”). As a direct and proximate result of being exposed to

Roundup, Decedent developed Non-Hodgkin’s Lymphoma.

        11.      Pursuant to 755 ILCS § 5/27-6, Decedent’s claims survive his death and are

brought on his behalf by his wife, Plaintiff Christine Karman.

        12.      Pursuant to 740 ILCS § 180/1, Decedent’s Estate also has claims against

Defendant for Decedent’s wrongful death, and those claims are brought on behalf of Decedent’s

Estate by Decedent’s wife, Plaintiff Christine Karman.

        13.          “Roundup” refers to all formulations of Defendant’s Roundup products that

contain the active ingredient glyphosate.

        14.      Defendant MONSANTO COMPANY is a Delaware corporation, in “active”

status, with a principle place of business in St. Louis, Missouri.

        15.      Defendant advertises and sells goods, specifically Roundup, in Kane County,

Illinois.

        16.      Defendant transacted and conducted business within the State of Illinois that

relates to the allegations in this Complaint.

        17.      Defendants derived substantial revenue from goods and products used in the

State of Illinois.

        18.      Defendant expected or should have expected their acts to have consequences

within the State of Illinois, and derived substantial revenue from interstate commerce.

        19.      Defendant engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup. Defendant is




                                                Page 3 of 38
         Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 4 of 38 PageID #:4



authorized to do business in Illinois and derives substantial income from doing business in this

state.

          20.    Upon information and belief, Defendant purposefully availed themselves of the

privilege of conducting activities with the State of Illinois, thus invoking the benefits and

protections of its laws.

          21.    Upon information and belief, Defendant did design, sell, advertise, manufacture

and/or distribute Roundup, with full knowledge of its dangerous and defective nature.

                                      FACTUAL ALLEGATIONS

          22.    At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and is

responsible for Defendants who have designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed the commercial herbicide Roundup.

          23.    Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate.

          24.    Defendant discovered the herbicidal properties of glyphosate during the 1970’s

and subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad spectrum herbicide.

          25.    Glyphosate is the active ingredient in Roundup.

          26.    Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

          27.    Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately

based only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic

acid-3- phosphate synthase, known as EPSP synthase.




                                             Page 4 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 5 of 38 PageID #:5



        28.       Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

        29.       Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

        30.       Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

        31.       Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was

the world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated

70% of corn and cotton, and 90% of soybean fields in the United States contained Roundup

Ready® seeds.

        32.       The original Roundup, containing the active ingredient glyphosate, was introduced
                                                                                            1
in 1974. Today, glyphosate products are among the world’s most widely used herbicides.

        33.       For nearly 40 years, consumers, farmers, and the public have used

Roundup, unaware of its carcinogenic properties.




        1
            Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.
        2
            Attorney General of the State of New York, In the Matter of Monsanto Company,



                                              Page 5 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 6 of 38 PageID #:6



                   REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

       34.      The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7. U.S.C. §

136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.

136a(a).

       35.      The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the

EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       36.      FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       37.      The EPA and the State of Illinois registered Roundup for distribution, sale, and

manufacture in the United States and the State of Illinois.

       38.      FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.




                                               Page 6 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 7 of 38 PageID #:7



       39.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-

1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests and

the submission of data for the EPA’s review and evaluation.

       40.      In the case of glyphosate and Roundup, the EPA had planned on releasing

its preliminary risk assessment – in relation to the registration process – no later than July 2015.

The EPA completed its review of glyphosate in early 2015, but delayed releasing the

assessment pending further review in light of the World Health Organization’s March 24, 2015

finding that glyphosate is a “probable carcinogen” as demonstrated by the mechanistic

evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

                           MONSANTO’S FALSE REPRESENTATIONS
                           REGARDING THE SAFETY OF ROUNDUP®

       41.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to

mammals, birds and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

                 a) Remember that environmentally friendly Roundup herbicide
                    is biodegradable. It won't build up in the soil so you can use
                    Roundup with confidence along customers' driveways,
                    sidewalks and fences.

                 b) And remember that Roundup is biodegradable and won't build




                                            Page 7 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 8 of 38 PageID #:8



                     up in the soil. That will give you the environmental
                     confidence you need to use Roundup everywhere you've
                     got a weed, brush, edging or trimming problem.

                 c) Roundup biodegrades into naturally occurring elements.

                 d) Remember that versatile Roundup herbicide stays where you
                    put it. That means there's no washing or leaching to harm
                    customers' shrubs or other desirable vegetation.

                 e) This non-residual herbicide will not wash or leach in the soil. It
                    ... stays where you apply it.

                 f) You can apply Accord with “ confidence because it will
                    stay where you put it” it bonds tightly to soil particles,
                    preventing leaching. Then, soon after application, soil
                    microorganisms       biodegrade  Accord    into   natural
                    products.Glyphosate is less toxic to rats than table salt
                    following acute oral ingestion.

                 g) Glyphosate's safety margin is much greater than required. It
                    has over a 1,000-fold safety margin in food and over a 700-
                    fold safety margin for workers who manufacture it or use it.

                 h) You can feel good about using herbicides by Monsanto.
                    They carry a toxicity category rating of 'practically non-
                    toxic' as it pertains to mammals, birds and fish.

                 i) “Roundup can be used where kids and pets will play and
                    breaks down into natural material.” This ad depicts a
                    person with his head in the ground and a pet dog standing
                    in an area which has been treated with Roundup.2

       42.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

                 a) its glyphosate-containing pesticide products or any

       2
        Attorney General of the State of New York, In the Matter of Monsanto Company,
       Assurance of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).



                                            Page 8 of 38
      Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 9 of 38 PageID #:9



                     component thereof are safe, non-toxic, harmless or
                     free from risk.

                 b) its glyphosate-containing pesticide products or any
                    component thereof manufactured, formulated,
                    distributed or sold by Monsanto are biodegradable.

                 c) its glyphosate-containing pesticide products or any
                    component thereof stay where they are applied under
                    all circumstances and will not move through the
                    environment by any means.

                 d) its glyphosate-containing pesticide products or any
                    component thereof are "good" for the environment or
                    are "known for their environmental characteristics."

                 e) glyphosate-containing pesticide products or any
                    component thereof are safer or less toxic than
                    common consumer products other than herbicides.

                 f) its glyphosate-containing products or any component
                    thereof might be classified as "practically non-toxic.”

       43.       Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief has not done so today.

       44.      In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup.      The French court affirmed an earlier judgment that Monsanto had

falsely advertised its herbicide Roundup as “biodegradable” and that it left the soil clean.”3

                       EVIDENCE OF CARCINOGENICITY IN ROUNDUP

       45.      As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.




       3
         Monsanto Guilty in ‘False Ad’ Row, BBC Oct. 15, 2009 available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.



                                            Page 9 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 10 of 38 PageID #:10



       46.     On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.4

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

       47.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS

PB87- 103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived.5

       48.     In October 1991 the EPA published a Memorandum entitled “Second Peer

Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E

(evidence of non-carcinogenicity for humans). Two peer review committee members did not

concur with the conclusions of the committee and one member refused to sign.6

       49.     In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendants’ Roundup products are more

dangerous and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating that

glyphosate formulations were significantly more toxic than glyphosate alone.8

       50.     In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”




       4
          Consensus Review of Glyphosate, Casewell No. 661A, March 4, 1985. United States
Environmental Protection Agency.
        5
          http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
        6
          Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United
States Environmental Protection Agency.
        7
          Martinez et al. 2007; Benachour 2009; Gaspier et al; Peixoto 2005; Marc 2004
        8
          Martinez et al 1991



                                          Page 10 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 11 of 38 PageID #:11



        51.        The study found that Defendant’s Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

        52.        In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect

cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

        53.        The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting cells.”9

        54.        In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of

glyphosate alone.

        55.        The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

        56.        In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

        57.        The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

        9
            (Molinari, 2000; Stewart, et al. 2003)



                                              Page 11 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 12 of 38 PageID #:12



supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate

toxicity should take into account the presence of adjuvants, or those chemicals used in the

formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are not

inert and that Roundup is always more toxic than its active ingredient glyphosate.

       58.      The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendants.

       59.      Defendant knew or should have known that Roundup is more toxic than

glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”

ingredients, and/or the surfactant POEA were necessary to protect Decedent from Roundup.

       60.      Defendant knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       61.      Defendant failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Decedent from Roundup.

       62.      Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendants’ economic interests rather than Decedent and the

consuming public.

       63.      Despite their knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendants continued to promote Roundup as safe.

                           IARC CLASSIFICATION OF GLYPHOSATE

       64.      The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.




                                           Page 12 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 13 of 38 PageID #:13



       65.       An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015–2019 met in April 2014. Though nominations for the review were solicited, a substance

must meet two criteria to be eligible for review by the IARC Monographs: there must already be

some evidence of carcinogenicity of the substance, and there must be evidence that humans are

exposed to the substance.

       66.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct impact

on pubic health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a controversial

area and/or reduce public anxiety or concern; related agents similar to one given high priority by

the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

reviewed data.

       67.       On March 24, 2015, after its cumulative review of human, animal, and DNA

studies for more than one (1) year, many of which have been in Defendants’ possession since as

early as 1985, the IARC’s working group published its conclusion that the glyphosate

contained in Defendants’ Roundup herbicide, is a Class 2A “probable carcinogen” as

demonstrated by the mechanistic evidence of carcinogenicity in humans and sufficient evidence

of carcinogenicity in animals.

       68.       The IARC’s full Monograph was published on July 29, 2015 and

established glyphosate as a class 2A probable carcinogen to humans. According to the authors

glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to

warrant a 2A classification based on evidence of carcinogenicity in humans and animals.




                                            Page 13 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 14 of 38 PageID #:14



       69.        The IARC Working Group found an increased risk between exposure to

glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the

increased risk continued after adjustment for other pesticides.

       70.        The IARC also found that glyphosate caused DNA and chromosomal damage

in human cells.

                        EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       71.        Despite the new classification by the IARC, Defendant had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       72.        Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       73.        In 1997, Chris Clements published “Genotoxicity of select herbicides in

Rana catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

       74.        The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       75.        Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       76.        Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       77.        The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA

and glyphosate-based formulations can induce oxidative stress.”

       78.        In 2006 César Paz-y-Miño published a study examining DNA damage in

human subjects exposed to glyphosate.




                                             Page 14 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 15 of 38 PageID #:15



       79.      The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       80.      The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

       81.      Despite knowledge to the contrary, Defendants maintain that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       82.      In addition to glyphosate and Roundup’s genotoxic properties, Defendants have

long been aware of glyphosate’s carcinogenic properties.

       83.      Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

       84.      Defendant has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       85.      In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       86.      In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.




                                            Page 15 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 16 of 38 PageID #:16



       87.      The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

       88.      In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       89.      The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       90.      In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

       91.      This strengthened previous associations between glyphosate and NHL.

       92.      In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table

salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

fact, voluminous evidence to the contrary.

       93.      Upon information and belief, these statements and representations have been made

with the intent of inducing Decedent, the agricultural community, and the public at large to

purchase and increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in

fact, did induce Decedent to use Roundup.

       94.      Defendant made these statements with complete disregard and reckless

indifference to the safety of Decedent and the general public.

       95.      Notwithstanding Defendant’s representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.




                                             Page 16 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 17 of 38 PageID #:17



       96.      Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

       97.      Defendant failed to appropriately and adequately inform and warn Decedent of

the serious and dangerous risks associated with the use of and exposure to glyphosate and/or

Roundup, including, but not limited to, the risk of developing NHL, as well as other severe and

personal injuries, which are permanent and/or long-lasting in nature, cause significant physical

pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,

monitoring and/or medications.

       98.      Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in

glyphosate and Roundup.

       99.      Defendant has claimed and continues to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant’s

cavalier approach to investigating and ensuring the safety of their products, the safety of the public

at large, and the safety of Decedent.

                              SCIENTIFIC FRAUD UNDERLYING
                        THE SAFETY DETERMINATION OF GLYPHOSATE

       100.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.




                                            Page 17 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 18 of 38 PageID #:18



       101.     This culminated in the EPA’s reclassification of glyphosate to Group E, which was

based upon evidence of non-carcinogenicity in humans.

       102.     In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances.”

       103.     On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

       104.     In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.

       105.     In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits.”

       106.     Three top executives of IBT were convicted of fraud in 1983.

       107.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.

       108.     In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”




                                            Page 18 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 19 of 38 PageID #:19



        109.     The investigation lead to the indictments of the laboratory owner and a handful of

employees.

                              MONSANTO’S CONTINUING DISREGARD
                          FOR THE SAFETY OF DECEDENT AND THE PUBLIC

        110.     Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

it is not genotoxic.”10

        111.     Ironically, the primary source for this statement is a 1986 report by the WHO,

the same organization that now considers glyphosate to be a probable carcinogen.

        112.     Glyphosate, and Defendant’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

        113.     Defendant’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Decedent.

        114.     Despite Defendant’s knowledge that Roundup was associated with an elevated risk

of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported

“safety profile.”

        115.     Defendant’s failure to adequately warn Decedent resulted in (1) Decedent using

and being exposed to glyphosate instead of using another acceptable and safe method of



        10
         Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November
2014. (downloaded October 9 2015).



                                            Page 19 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 20 of 38 PageID #:20



controlling unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct

consumers about the risk of cancer, including NHL, and other injuries associated with Roundup.

       116.     Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

       117.     The failure of Defendant to appropriately warn and inform the EPA has resulted

in inadequate warnings in safety information presented directly to users and consumers.

       118.     The failure of Defendant to appropriately warn and inform the EPA has resulted

in the absence of warning or caution statements that are adequate to protect health and the

environment.

       119.     The failure of Defendant to appropriately warn and inform the EPA has resulted

in the directions for use that are not adequate to protect health and the environment.

       120.     By reason of the foregoing acts and omissions, Plaintiffs seek compensatory

damages as a result of Decedent’s use of, and exposure to, Roundup which caused or was a

substantial contributing factor in causing Decedent to suffer from cancer, specifically Non-

Hodgkin’s Lymphoma, and Plaintiffs suffered severe and personal injuries which are permanent

and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life.

       121.     By reason of the foregoing, Plaintiffs were severely and permanently injured.

       122.     By reason of the foregoing acts and omissions, Plaintiffs endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendants.

                              DECEDENT’S EXPOSURE TO ROUNDUP

       123.     Between 1985 and 2015, Decedent used Roundup routinely for personal use on

his property at his home in Elgin, Illinois.




                                               Page 20 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 21 of 38 PageID #:21



       124.     Between 1985 and 2015, Decedent sprayed Roundup on a regular basis and

followed all safety and precautionary warnings during the course of use.

       125.     Decedent was subsequently diagnosed with Non-Hodgkin’s Lymphoma on or

about July 31, 2015. The development of Decedent’s Non-Hodgkin’s Lymphoma was

proximately and actually caused by exposure to Defendant’s Roundup products.

       126.     On or about December 15, 2015, Decedent died from complications of his Non-

Hodgkin’s Lymphoma. Decedent’s death was proximately and actually caused by exposure to

Defendant’s Roundup products.

       127.     As a result of Decedent’s injuries, Plaintiffs incurred significant economic

and non-economic damages.

       128.     As a result of Decedent’s injuries and untimely death, all of Decedent’s next of

kin have suffered injuries, including grief, sorrow, mental anguish, companionship, and society.

              EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

       129.     Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

fully set forth herein.

       130.     The running of any statute of limitations has been tolled by reason of

Defendant’s fraudulent concealment. Defendant, through their affirmative misrepresentations and

omissions, actively concealed from Plaintiffs the true risks associated with Roundup and

glyphosate.

       131.     At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

       132.     Indeed, even as of February 2019, Defendant continues to represent to the

public that “Regulatory authorities and independent experts around the world have reviewed




                                           Page 21 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 22 of 38 PageID #:22



numerous long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence

that glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic” (emphasis

added).11

       133.     As a result of Defendant’s actions, Plaintiffs were unaware, and could not

reasonably know or have learned through reasonable diligence that Roundup and/or

glyphosate contact, exposed Decedent to the risks alleged herein and that those risks were the

direct and proximate result of Defendant’s acts and omissions.

       134.     Furthermore, Defendant is estopped from relying on any statute of limitations

because of their fraudulent concealment of the true character, quality and nature of Roundup.

Defendant was under a duty to disclose the true character, quality, and nature of Roundup

because this was non-public information over which Defendant had and continue to have

exclusive control, and because Defendant knew that this information was not available to Plaintiffs

or to distributors of Roundup. In addition, Defendant is estopped from relying on any statute of

limitations because of their intentional concealment of these facts.

       135.     Plaintiffs had no knowledge that Defendant was engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,

Plaintiffs could not have reasonably discovered the wrongdoing at any time prior. Also, the

economics of this fraud should be considered. Defendant had the ability to and did spend

enormous amounts of money in furtherance of their purpose of marketing, promoting and/or

distributing a profitable herbicide, notwithstanding the known or reasonably known risks. Plaintiffs


       11
         Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November
2014. (downloaded October 9 2015).



                                            Page 22 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 23 of 38 PageID #:23



and medical professionals could not have afforded and could not have possibly conducted studies

to determine the nature, extent, and identity of related health risks, and were forced to rely on only

the Defendant’s representations. Accordingly, Defendant is precluded by the discovery rule

and/or the doctrine of fraudulent concealment from relying upon any statute of limitations.

                                      FIRST CAUSE OF ACTION
                                          (NEGLIGENCE)

        136.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        137.     Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

        138.     Defendant failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

        139.     The negligence by the Defendant, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omission:




                                            Page 23 of 38
Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 24 of 38 PageID #:24



             a) Manufacturing, producing, promoting, formulating, creating,
                and/or designing Roundup without thoroughly testing it;

             b) Failing to test Roundup and/or failing to adequately,
                sufficiently, and properly test Roundup;

             c) Not conducting sufficient testing programs to determine
                whether or not Roundup was safe for use; in that Defendant
                herein knew or should have known that Roundup was unsafe
                and unfit for use by reason of the dangers to its users;

             d) Not conducting sufficient testing programs and studies to
                determine Roundup’s carcinogenic properties even after
                Defendant had knowledge that Roundup is, was, or could be
                carcinogenic;

             e) Failing to conduct sufficient testing programs to determine
                the safety of “inert” ingredients and/or adjuvants contained
                within Roundup, and the propensity of these ingredients to
                render Roundup toxic, increase the toxicity of Roundup,
                whether these ingredients are carcinogenic, magnify the
                carcinogenic properties of Roundup, and whether or not
                “inert” ingredients and/or adjuvants were safe for use;

             f) Negligently failing to adequately and correctly warn the
                Plaintiffs, the public, the medical and agricultural professions,
                and the EPA of the dangers of Roundup;

             g) Negligently failing to petition the EPA to strengthen the
                warnings associated with Roundup;

             h) Failing to provide adequate cautions and warnings to protect
                the health of users, handlers, applicators, and persons who
                would reasonably and foreseeably come into contact with
                Roundup;

             i) Negligently marketing, advertising, and recommending the use
                of Roundup without sufficient knowledge as to its dangerous
                propensities;

             j) Negligently representing that Roundup was safe for use for
                its intended purpose, and/or that Roundup was safer than
                ordinary and common items such as table salt, when, in fact,
                it was unsafe;




                                   Page 24 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 25 of 38 PageID #:25



                    k) Negligently representing that Roundup had equivalent safety
                       and efficacy as other forms of herbicides;

                    l) Negligently designing Roundup in a manner, which was
                       dangerous to its users;

                    m) Negligently manufacturing, producing, and formulating
                       Roundup in a manner, which was dangerous to its users;

                    n) Concealing information from the Plaintiffs while knowing that
                       Roundup was unsafe, dangerous, and/or non-conforming with
                       EPA regulations;

                    o) Improperly concealing and/or misrepresenting information
                       from the Plaintiffs, scientific and medical professionals,
                       and/or the EPA, concerning the severity of risks and dangers
                       of Roundup compared to other forms of herbicides; and

                    p) Negligently selling Roundup with a false and misleading
                       label.

       140.    Defendant under-reported, underestimated and downplayed the serious dangers

of Roundup.

       141.    Defendant negligently and deceptively compared the safety risks and/or dangers

of Roundup with common everyday foods such as table salt, and other forms of herbicides.

       142.    Defendant was negligent and/or violated Illinois law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and selling of Roundup in that they:

                        a) Failed to use ordinary care in designing and
                           manufacturing Roundup so as            to avoid the
                           aforementioned risks to individuals when Roundup was
                           used as an herbicide;

                        b) Failed to accompany their product with proper and/or
                           accurate warnings regarding all possible adverse side
                           effects associated with the use of Roundup;

                        c) Failed    to   accompany       their   product   with   proper




                                          Page 25 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 26 of 38 PageID #:26



                              warnings regarding all possible adverse side effects
                              concerning the failure and/or malfunction of Roundup;

                           d) Failed to accompany their product with accurate
                              warnings regarding the risks of all possible adverse side
                              effects concerning Roundup;

                           e) Failed to warn Plaintiffs of the severity and duration of
                              such adverse effects, as the warnings given did not
                              accurately reflect the symptoms, or severity of the side
                              effects including, but not limited to, the development of
                              NHL;

                           f) Failed to conduct adequate testing, clinical testing and
                              post-marketing surveillance to determine the safety of
                              Roundup;

                           g) Failed to conduct adequate testing, clinical testing, and
                              post-marketing surveillance to determine the safety of
                              Roundup’s “inert” ingredients and/or adjuvants;


                           h) Negligently misrepresented the evidence of Roundup’s
                              genotoxicity and carcinogenicity; and

                           i) Were otherwise careless and/or negligent.

        143.     Despite the fact that Defendant knew or should have known that Roundup caused

or could cause, unreasonably dangerous side effects, Defendant continued to market,

manufacture, distribute, and/or sell Roundup to consumers, including Decedent.

        144.     Defendant knew or should have known that consumers such as the Decedent

would foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as

set forth above.

        145.     Defendant’s violations of law and/or negligence were the direct and

proximate cause of Plaintiffs’ injuries, harm and economic loss, which Plaintiffs suffered and/or

will continue to suffer.




                                            Page 26 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 27 of 38 PageID #:27



        146.     As a direct and proximate result of the foregoing acts and omissions, the

Decedent suffered from serious and dangerous side effects including, but not limited to, Non-

Hodgkin’s Lymphoma, as well as other severe and personal injuries which are permanent and

lasting in nature, physical pain and mental anguish, diminished enjoyment of life, and financial

expenses for hospitalization and medical care. Further, Decedent suffered life-threatening Non-

Hodgkin’s Lymphoma, and severe personal injuries, which are permanent and lasting in nature,

physical pain and mental anguish, including diminished enjoyment of life.

        147.     As a direct and proximate result of the foregoing acts and omissions, Decedent

suffered an untimely death and all of Decedent’s next of kin have suffered injuries, including

grief, sorrow, mental anguish, companionship, and society.

                                 SECOND CAUSE OF ACTION
                       (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

        148.     Plaintiff repeats, reiterates and, re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        149.     At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendant who have

designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Decedent.

        150.     Defendant’s Roundup was expected to and did reach the usual consumers,

handlers, and persons coming into contact with said product without substantial change in the

condition in which it was produced, manufactured, sold, distributed, and marketed by the

Defendant.




                                           Page 27 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 28 of 38 PageID #:28



       151.     At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Decedent herein.

       152.     The   Roundup     designed,    researched,   manufactured,    tested,   advertised,

promoted, marketed, sold, and distributed by Defendant was defective in design or formulation in

that, when it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded

the benefits associated with the design or formulation of Roundup.

       153.     The   Roundup     designed,    researched,   manufactured,    tested,   advertised,

promoted, marketed, sold, and distributed by Defendant was defective in design and/or

formulation, in that, when it left the hands of the Defendant manufacturers and/or suppliers,

it was unreasonably dangerous, unreasonably dangerous in normal use, and it was more

dangerous than an ordinary consumer would expect.

       154.     At all times herein mentioned, Roundup was in a defective condition and

unsafe, and Defendants knew or had reason to know that said product was defective and unsafe,

especially when used in the form and manner as provided by the Defendant. In particular,

Defendant’s Roundup was defective in the following ways:

                            a) When placed in the stream of commerce,
                               Defendant’s Roundup products were defective in
                               design and formulation and, consequently, dangerous
                               to an extent beyond that which an ordinary consumer
                               would anticipate;

                            b) When placed in the stream of commerce,
                               Defendant’s Roundup products were unreasonably
                               dangerous in that they were hazardous and posed a
                               grave risk of cancer and other serious illnesses when
                               used in a reasonably anticipated manner;

                            c) When placed in the stream of commerce,
                               Defendants’    Roundup      products     contained
                               unreasonably dangerous design defects and were not



                                           Page 28 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 29 of 38 PageID #:29



                                 reasonably safe when         used   in   a   reasonably
                                 anticipated manner;

                             d) Defendant did not sufficiently test, investigate, or
                                study its Roundup products;

                             e) Exposure to Roundup presents a risk of harmful side
                                effects that outweigh any potential utility stemming
                                from the use of the herbicide;

                             f) Defendant knew or should have known at the time of
                                marketing its Roundup products that exposure to
                                Roundup and could result in cancer and other
                                severe illnesses and injuries; and

                             g) Defendant did not conduct adequate post-marketing
                                surveillance of its Roundup products.

       155.     Defendants knew, or should have known that at all times herein mentioned its

Roundup was in a defective condition and was and is inherently dangerous and unsafe.

       156.     Decedent was exposed to Defendants’ Roundup, as described above, without

knowledge of Roundup’s dangerous characteristics.

       157.     At the time of the Decedent’s use of and exposure to Roundup, Roundup was

being used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

       158.     Defendant with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and in particular the Decedent.

       159.     Defendant had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

       160.     Defendant created a product that was and is unreasonably dangerous for its normal,

intended use.




                                            Page 29 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 30 of 38 PageID #:30



        161.     Defendant marketed and promoted a product in such a manner so as to make it

inherently defective as the product downplayed its suspected, probable, and established health

risks inherent with its normal, intended use.

        162.     The     Roundup     designed,      researched,   manufactured,   tested,   advertised,

promoted, marketed, sold, and distributed by Defendant was manufactured defectively in that

Roundup left the hands of Defendant in a defective condition and was unreasonably dangerous

to its intended users.

        163.     The     Roundup     designed,      researched,   manufactured,   tested,   advertised,

promoted, marketed, sold, and distributed by Defendant reached their intended users in the same

defective and unreasonably dangerous condition in which the Defendant’s Roundup was

manufactured.

        164.     Defendant designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to the Decedent in particular, and Defendant is therefore strictly liable

for the injuries sustained by the Plaintiffs.

        165.     The Decedent could not, by the exercise of reasonable care, have discovered

Roundup’s defects herein mentioned or perceived its danger.

        166.     By reason of the foregoing, the Defendant has become strictly liable to the

Plaintiffs for the manufacturing, marketing, promoting, distribution, and selling of a defective

product, Roundup.

        167.     Defendant’s defective design, of Roundup amounts to willful, wanton,

and/or reckless conduct by Defendant.




                                                Page 30 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 31 of 38 PageID #:31



        168.     Defects in Defendant’s Roundup were the cause or a substantial factor in

causing Plaintiffs’ injuries.

        169.     As a direct and proximate result of the foregoing acts and omission, the

Decedent developed Non-Hodgkin’s Lymphoma, and suffered severe and personal injuries,

which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, and financial expenses for hospitalization and medical care.

        170.     As a direct and proximate result of the foregoing acts and omissions, Decedent

suffered an untimely death and all of Decedent’s next of kin have suffered injuries, including

grief, sorrow, mental anguish, companionship, and society.

                                THIRD CAUSE OF ACTION
                     (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

        171.     Plaintiff repeats, reiterates and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        172.     Defendant has engaged in the business of selling, testing, distributing,

supplying, manufacturing, marketing, and/or promoting Roundup, and through that conduct have

knowingly and intentionally placed Roundup into the stream of commerce with full knowledge

that it reaches consumers such as Decedent who are exposed to it through ordinary and

reasonably foreseeable uses.

        173.     Defendant did in fact sell, distribute, supply, manufacture, and/or promote

Roundup to Decedent. Additionally, Defendant expected the Roundup that they were selling,

distributing, supplying, manufacturing, and/or promoting to reach – and Roundup did in fact




                                           Page 31 of 38
       Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 32 of 38 PageID #:32



reach – consumers, including Decedent, without any substantial change in the condition of

the product from when it was initially distributed by Defendant.

         174.   At the time of manufacture, Defendant could have provided the warnings

or instructions regarding the full and complete risks of Roundup and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to such products.

         175.   At all times herein mentioned, the aforesaid product was defective and unsafe

in manufacture such that it was unreasonably dangerous to the user, and was so at the time it

was distributed by Defendant and at the time Decedent was exposed to and/or ingested the

product. The defective condition of Roundup was due in part to the fact that it was not

accompanied by proper warnings regarding its carcinogenic qualities and possible side effects,

including, but not limited to, developing Non-Hodgkin’s Lymphoma as a result of exposure and

use.

         176.   Roundup did not contain a warning or caution statement, which was necessary

and, if complied with, was adequate to protect the health of those exposed in violation of 7

U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Illinois.

         177.   Defendant’s failure to include a warning or caution statement which was

necessary and, if complied with, was adequate to protect the health of those exposed, violated

7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of Illinois.

         178.   Defendant could have amended the label of Roundup to provide additional

warnings.

         179.   This defect caused serious injury to Decedent, who used Roundup in its

intended and foreseeable manner.




                                            Page 32 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 33 of 38 PageID #:33



       180.     At all times herein mentioned, Defendant had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain

supply, provide proper warnings, and take such steps to assure that the product did not cause

users to suffer from unreasonable and dangerous side effects.

       181.     Defendant labeled, distributed, and promoted the aforesaid product s o that it

was dangerous and unsafe for the use and purpose for which it was intended.

       182.     Defendant failed to warn of the nature and scope of the side effects associated

with Roundup, namely its carcinogenic properties and its propensity to cause or serve as a

substantial contributing factor in the development of Non-Hodgkin’s Lymphoma.

       183.     Defendant was aware of the probable consequences of the aforesaid conduct.

Despite the fact that Defendant knew or should have known that Roundup caused serious injuries,

Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic properties

and side effect of developing Non-Hodgkin’s Lymphoma from Roundup exposure, even though

these side effects were known or reasonably scientifically knowable at the time of distribution.

Defendant willfully and deliberately failed to avoid the consequences associated with their

failure to warn, and in doing so, Defendants acted with a conscious disregard for the safety of

Decedent.

       184.     At the time of exposure, Decedent could not have reasonably discovered any

defect in Roundup prior through the exercise of reasonable care.

       185.     Defendant, as the manufacturers and/or distributors of the subject product, are

held to the level of knowledge of an expert in the field.

       186.     Decedent reasonably relied upon the skill, superior knowledge, and judgment

of Defendant.




                                            Page 33 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 34 of 38 PageID #:34



       187.       Had Defendant properly disclosed the risks associated with Roundup products,

Decedent would have avoided the risk of Non-Hodgkin’s Lymphoma by not using Roundup

products.

       188.       The information that Defendant did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Decedent, and similarly

situated individuals, to utilize the product safely and with adequate protection. Instead,

Defendant disseminated information that was inaccurate, false, and misleading and which

failed to communicate accurately or adequately the comparative severity, duration, and extent of

the risk of injuries associated with use of and/or exposure to Roundup and glyphosate; continued

to promote the efficacy of Roundup, even after it knew or should have known of the

unreasonable risks from use or exposure; and concealed, downplayed, or otherwise suppressed,

through aggressive marketing and promotion, any information or research about the risks and

dangers of exposure to Roundup and glyphosate.

       189.       To this day, Defendant has failed to adequately warn of the true risks of

Decedent’s injuries associated with the use of and exposure to Roundup.

       190.       As a result of its inadequate warnings, Defendant’s Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and used by Decedent.

       191.       As a direct and proximate result of Defendant’s actions as alleged herein, and

in such other ways to be later shown, the subject product caused Plaintiffs to sustain injuries as

herein alleged.




                                           Page 34 of 38
     Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 35 of 38 PageID #:35



        192.     As a direct and proximate result of the foregoing acts and omissions, Decedent

suffered an untimely death and all of Decedent’s next of kin have suffered injuries, including

grief, sorrow, mental anguish, companionship, and society.

                                    FOURTH CAUSE OF ACTION
                                (BREACH OF IMPLIED WARRANTIES)

        193.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

all if more fully set forth herein.

        194.     At all times herein mentioned, the Defendant manufactured, distributed,

compounded, recommended, merchandized, advertised, promoted, and sold Roundup and/or have

recently acquired the Defendant who have manufactured, compound portrayed, distributed,

recommended, merchandized, advertised, promoted, and sold Roundup, as a broad spectrum

herbicide. These actions were under the ultimate control and supervision of Defendant.

        195.     At the time Defendant marketed, sold, and distributed Roundup for use by

Decedent, Defendant knew of Roundup’s intended use and impliedly warranted the product to be

or merchantable quality and safe and fit for this use.

        196.     The Defendant impliedly represented and warranted to Decedent and users

of Roundup, the agricultural community, and/or the EPA that Roundup was safe and of

merchantable quality and fit for the ordinary purpose for which it was to be used.

        197.     These representations and warranties were false, misleading, and inaccurate in

that Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

        198.     Decedent and/or the EPA did rely on said implied warranty of merchantability

of fitness for particular use and purpose.




                                             Page 35 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 36 of 38 PageID #:36



       199.     Decedent reasonably relied upon the skill and judgment of Defendant as to

whether Roundup was of merchantable quality and safe and fit for its intended use.

       200.     Roundup was injected into the stream of commerce by the Defendant in a

defective, unsafe, and inherently dangerous condition, and the products’ materials were expected

to and did reach users, handlers, and persons coming into contact with said products without

substantial change in the condition in which they were sold.

       201.     The Defendant breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.

       202.     As a direct and proximate result of the foregoing acts and omissions,

Decedent suffered from Non-Hodgkin’s Lymphoma and Plaintiffs suffered severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, financial expenses for hospitalization and medical care,

including medical expenses and other economic, and non-economic damages.

       203.     As a direct and proximate result of the foregoing acts and omissions, Decedent

suffered an untimely death and all of Decedent’s next of kin have suffered injuries, including

grief, sorrow, mental anguish, companionship, and society.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants on each of the above-

referenced claims and causes of action as follows:

       1.       Awarding compensatory damages in excess of the jurisdictional amount,

including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and

other non-economic damages in an amount to be determined at trial of this action;




                                           Page 36 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 37 of 38 PageID #:37



       2.         Awarding compensatory damages to Plaintiffs for past and future damages,

including, but not limited to, Plaintiffs pain and suffering and for severe and permanent personal

injuries sustained by the Plaintiffs including health care costs and economic loss;

       3.         Awarding economic damages in the form of medical expenses, out of

pocket expenses, lost earnings and other economic damages in an amount to be determine at trial

of this action;

       4.         Awarding damages to compensate Decedent’s Estate for Decedent’s wrongful

death, including but not limited to damages for grief, sorrow, mental anguish, companionship,

and society.

       5.         Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

reckless acts of the Defendant who demonstrated a complete disregard and reckless indifference

for the safety and welfare of the general public and to the Plaintiff in an amount sufficient to punish

Defendant and deter future similar conduct, to the extent allowed by applicable law;

       6.         Pre-judgment interest;

       7.         Post-judgment interest;

       8.         Awarding Plaintiff reasonable attorneys’ fees;

       9.         Awarding Plaintiff the costs of these proceedings; and

       10.        Such other and further relief as this Court deems just and proper.




                                             Page 37 of 38
    Case: 1:19-cv-00902 Document #: 1 Filed: 02/12/19 Page 38 of 38 PageID #:38



                                    DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues.

Respectfully submitted this February 12, 2019.

                                                 MOLL LAW GROUP

                                            By: /s/ Stephen Cady
                                                Stephen Cady
                                                Illinois Bar No. 6326659
                                                MOLL LAW GROUP
                                                70 W Madison St, 14th Floor
                                                Chicago, IL 60602
                                                T: (312) 462-1700
                                                F: (312) 756-0045
                                                scady@molllawgroup.com

                                                 Ken Moll
                                                 Illinois Bar No. 6199874
                                                 MOLL LAW GROUP
                                                 70 W Madison St, 14th Floor
                                                 Chicago, IL 60602
                                                 T: (312) 462-1700
                                                 F: (312) 756-0045
                                                 kmoll@molllawgroup.com
                                                 COUNSEL FOR PLAINTIFF




                                           Page 38 of 38
